Citation Nr: 0834986	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1993, for the grant of compensation under 38 U.S.C.A. § 1151 
for Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los, Angeles, 
California.  In that rating decision, the RO awarded the 
veteran compensation under the provisions of 38 U.S.C.A. 
§ 1151 for Hodgkin's disease with a 100 percent rating 
effective September 17, 1993.  The veteran's disagreement 
with the effective date led to this appeal.  The Board 
remanded the case in August 2005 because the veteran had 
requested hearing.  He did not report for the hearing.  In 
November 2006, the Board determined that the veteran had 
timely perfected his appeal regarding entitlement to an 
earlier effective date and at that time remanded the earlier 
effective date claim for compliance with VA's duty to provide 
certain kinds of notice to a claimant.  The case is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A letter from the veteran, received by VA on 
April 21, 1989, indicates an intent to file a claim for 
disability compensation due to what he termed VA 
"malpractice" in 1985.  

2.  The veteran was first seen by VA in July 1985 with 
enlargement of a left cervical lymph node and first diagnosed 
as having Hodgkin's disease in July 1987 after VA did an open 
biopsy; based on review of VA medical records and a VA 
medical opinion, the RO in its March 1994 rating decision 
awarded compensation benefits under 38 U.S.C.A. § 1151 for 
Hodgkin's disease finding medical negligence in the delayed 
diagnosis for Hodgkin's disease with a 100 percent rating 
effective September 17, 1993.  




CONCLUSION OF LAW

The criteria for an effective date of April 21, 1989, for the 
award of compensation benefits under 38 U.S.C.A. § 1151 for 
Hodgkin's disease have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.154, 3.155, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.   As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the Board has determined that an earlier 
effective date for the grant of compensation benefits under 
38 U.S.C.A. § 1151 for Hodgkin's disease is in order, but not 
as early as the veteran is seeking.  He has argued that even 
though he did not file a claim until later, the award should 
be effective from the date of VA malpractice in 1985 because 
he believes VA personnel and hospital staff failed to help 
and advise him properly.  He argues that to grant an 
effective date in 1985 would be a strong signal that VA does 
not endorse the concealment of the possibility of upgrade of 
patient status and compensation available to veterans who 
have been violated by medical care they received from VA.  
The veteran's theory of entitlement is without legal merit.  
The disposition of this claim turns on when his claim was 
received, something that has already occurred and is already 
documented in the claims folder.   There is no outstanding 
evidence that could be obtained to substantiate the veteran's 
entitlement to an effective date earlier than the one granted 
by the Board in this decision.  The Board therefore finds 
that no further action is required under the VCAA.

The record reflects that in a March 1994 rating decision, the 
RO awarded compensation benefits under 38 U.S.C.A. § 1151 for 
Hodgkin's disease finding medical negligence in the delayed 
diagnosis for Hodgkin's disease.  The RO found that the 
veteran had first sought VA treatment for enlargement of a 
left cervical lymph node in July 1985, which based on a 
needle biopsy at that time was negative, and no further 
diagnostic studies were done.  Although the veteran retuned 
in 1986 because the node continued to increase in size, it 
was not until July 1987 that an excisional biopsy was done, 
which resulted in a diagnosis of stage IV Hodgkin's disease.  
The RO assigned September17, 1993, as the effective date for 
the award because that was the date of receipt of a VA Form 
21-526, Veterans Application for Compensation or Pension, in 
which he stated that in July 1985 VA failed to diagnose and 
treat Hodgkin's lymphoma and only finally diagnosed and 
treated him beginning in July 1987.  

The veteran disagreed with the September 1993 effective date, 
and during the course of the appeal submitted a photocopy of 
an April 19, 1989, letter from him to a VA patient 
representative at the Wadsworth VA Medical Center where he 
was then receiving treatment for his Hodgkin's disease.  In 
the letter, the veteran requested that the patient 
representative reclassify him to service related status based 
on 1985 malpractice and further stated that he understood 
there are veterans who received 100 percent disability 
payments for Hodgkin's lymphoma.  The veteran said please 
look into that.  In addition to the copy of the letter, the 
veteran submitted a copy of a Postal Service Form 3811, 
Domestic Return Receipt, showing delivery to an agent of the 
patient representative at the Wadsworth VA Hospital with a 
date stamp reading April 21, 1989.  Further, the veteran 
submitted a photocopy of a May 17, 1989, letter from him to 
the patient representative at the Wadsworth VA hospital in 
which he stated that he had sent a synopsis of his case 
several weeks earlier and that during hospitalization in 
January 1989 he had been told by the patient representative 
that the synopsis of his case would be reviewed and if 
malpractice did occur at Wadsworth VA Hospital he would be 
reclassified as service connected.  In addition to the copy 
of the letter, the veteran submitted a copy of a Postal 
Service Form 3811, Domestic Return Receipt, showing delivery 
to an agent of the patient representative at the Wadsworth VA 
hospital on May 22, 1989.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date for an award of compensation due to disability 
by reason of 38 U.S.C. § 1151 shall be the date injury or 
aggravation was suffered if claim is received within one year 
after that date, otherwise, the date of receipt of claim.  
38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

VA may accept as a claim for benefits under 38 U.S.C. § 1151 
any communication in writing indicating an intent to file a 
claim for disability compensation or dependency and indemnity 
compensation under the laws governing entitlement to 
veterans' benefits for disability or death due to VA hospital 
care, medical or surgical treatment, examination, training 
and work therapy program, whether such communication is 
contained in a formal claim  for pension, compensation, or 
dependency and indemnity compensation or in any other 
document.  38 C.F.R. § 3.154.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

The veteran's statement "Reclassify me to service related 
status based on 1985 malpractice - I understand there are 
veterans that receive 100 percent disability payments for 
Hodgkin's lymphoma - please look into that" in the Board's 
judgment expresses an intent to apply for benefits, i.e., 
reclassify me based on 1985 malpractice, and the benefit 
sought he indicates is disability payments and service 
related status.  The Board interprets the veteran as 
identifying the benefits sought as disability payments, and 
although he speaks in terms of service related status, the 
Board believes this can be fairly interpreted as a request 
for disability compensation.  In this regard, the Board notes 
that even the RO in its March 1994 rating decision framed the 
issue as "service connection under 38 U.S.C. § 1151 for 
Hodgkin's disease" rather than more properly framing the 
issue as entitlement to "compensation" under 38 U.S.C. 
§ 1151 for Hodgkin's disease.  Because the veteran in his 
April 1989 letter referred to VA malpractice in 1985 and 
requested his status be changed to service related status 
based on that malpractice, the Board finds that the veteran's 
April 19, 1989, letter may be accepted as a claim for 
benefits under 38 U.S.C.A. § 1151.  See Ingram v. Nicholson, 
21 Vet. App. 232, 255-57 (2007) (VA has a duty to read 
submissions sympathetically and must look at the conditions 
stated and the causes averred to consider whether they 
reasonably suggest the possibility of a claim regardless of 
whether the claimant demonstrates an understanding that such 
a benefit exists or of the technical elements of such a 
claim; VA must consider whether the claimant's submissions, 
considered in toto, have articulated a claim).  

The veteran has presented persuasive proof that VA received 
the claim letter on April 21, 1989.  This claim went 
unadjudicated until the March 1994 rating action that awarded 
compensation benefits under 38 U.S.C.A. § 1151 for Hodgkin's 
disease finding medical negligence in the delayed diagnosis 
for Hodgkin's disease.  Because the claim was not received 
within one year of the date of injury, that is, within one 
year of the day prior to diagnosis of Hodgkin's disease in 
July 1987, which would arguably be the last date of injury in 
a case of delayed diagnosis, the proper effective date for 
the award of compensation benefits under 38 U.S.C.A. § 1151 
for Hodgkin's disease is April 21, 1989, the date of receipt 
of the claim.  

The veteran has argued that even though he did not file a 
claim earlier than April 1989, the award should be made back 
to 1985 because he believes VA personnel and hospital staff 
failed to help and advise him properly.  Although the Board 
is sympathetic to the veteran and the fact that he feels he 
was not advised correctly by VA personnel, the law prohibits 
the assignment of the date of injury as the effective date 
unless a claim is received within one year after the injury, 
and the evidence does not show, nor does the veteran contend, 
there is anything that could be construed a claim meeting 
that time requirement.  Thus, April 21, 1989, the date of 
receipt of the claim, is the earliest allowable effective 
date.  See 38 C.F.R. § 3.400(i)(1).  The Board is bound by 
the laws and regulations applicable to the benefit sought.  
See 38 C.F.R. § 19.5 (2008). 


ORDER

An effective date of April 21, 1989, for an award of 
compensation benefits under 38 U.S.C.A. § 1151 for Hodgkin's 
disease is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


